
	
		I
		111th CONGRESS
		1st Session
		H. R. 3642
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2009
			Mr. Berman (for
			 himself, Mr. Kirk,
			 Mr. Ackerman,
			 Mr. Royce,
			 Ms. Jackson-Lee of Texas, and
			 Mr. Wexler) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To authorize appropriations for fiscal years 2010 through
		  2014 to promote an enhanced strategic partnership with Pakistan and its people,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Enhanced Partnership with
			 Pakistan Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Findings.
					Sec. 4. Statement of principles.
					Title I—Democratic, Economic, and Development Assistance for
				Pakistan
					Sec. 101. Authorization of assistance.
					Sec. 102. Authorization of appropriations.
					Sec. 103. Auditing.
					Title II—Security assistance for Pakistan
					Sec. 201. Purposes of assistance.
					Sec. 202. Authorization of assistance.
					Sec. 203. Limitations on certain assistance.
					Sec. 204. Pakistan Counterinsurgency Capability
				Fund.
					Sec. 205. Requirements for civilian control of certain
				assistance.
					Title III—Strategy, accountability, monitoring, and other
				provisions
					Sec. 301. Strategy Reports.
					Sec. 302. Monitoring Reports.
				
			2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesExcept as otherwise provided in this
			 Act, the term appropriate congressional committees means the
			 Committees on Appropriations and Foreign Relations of the Senate and the
			 Committees on Appropriations and Foreign Affairs of the House of
			 Representatives.
			(2)CounterinsurgencyThe
			 term counterinsurgency means efforts to defeat organized movements
			 that seek to overthrow the duly constituted Governments of Pakistan and
			 Afghanistan through violent means.
			(3)CounterterrorismThe
			 term counterterrorism means efforts to combat al Qaeda and other
			 foreign terrorist organizations that are designated by the Secretary of State
			 in accordance with section 219 of the Immigration and Nationality Act (8 U.S.C.
			 1189), or other individuals and entities engaged in terrorist activity or
			 support for such activity.
			(4)FATAThe
			 term FATA means the Federally Administered Tribal Areas of
			 Pakistan.
			(5)Frontier Crimes
			 RegulationThe term Frontier Crimes Regulation means
			 the Frontier Crimes Regulation, codified under British law in 1901, and
			 applicable to the FATA.
			(6)Impact
			 evaluation researchThe term
			 impact evaluation research means the application of research
			 methods and statistical analysis to measure the extent to which change in a
			 population-based outcome can be attributed to program intervention instead of
			 other environmental factors.
			(7)Major defense
			 equipmentThe term major defense equipment has the
			 meaning given the term in section 47(6) of the Arms Export Control Act (22
			 U.S.C. 2794(6)).
			(8)NWFPThe
			 term NWFP means the North West Frontier Province of Pakistan,
			 which has Peshawar as its provincial capital.
			(9)Operations
			 researchThe term
			 operations research means the application of social science
			 research methods, statistical analysis, and other appropriate scientific
			 methods to judge, compare, and improve policies and program outcomes, from the
			 earliest stages of defining and designing programs through their development
			 and implementation, with the objective of the rapid dissemination of
			 conclusions and concrete impact on programming.
			(10)Security forces
			 of PakistanThe term security forces of Pakistan
			 means the military and intelligence services of the Government of Pakistan,
			 including the Armed Forces, Inter-Services Intelligence Directorate,
			 Intelligence Bureau, police forces, levies, Frontier Corps, and Frontier
			 Constabulary.
			(11)Security-related
			 assistanceThe term security-related
			 assistance—
				(A)means—
					(i)grant assistance
			 to carry out section 23 of the Arms Export Control Act (22 U.S.C. 2763);
			 and
					(ii)assistance under
			 chapter 2 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2311 et
			 seq.); but
					(B)does not
			 include—
					(i)assistance
			 authorized to be appropriated or otherwise made available under any provision
			 of law that is funded from accounts within budget function 050 (National
			 Defense); and
					(ii)amounts appropriated or otherwise available
			 to the Pakistan Counterinsurgency Capability Fund established under the
			 Supplemental Appropriations Act, 2009 (Public Law 111–32).
					3.FindingsCongress finds the following:
			(1)The people of the
			 Islamic Republic of Pakistan and the United States share a long history of
			 friendship and comity, and the interests of both nations are well-served by
			 strengthening and deepening this friendship.
			(2)Since 2001, the
			 United States has contributed more than $15,000,000,000 to Pakistan, of which
			 more than $10,000,000,000 has been security-related assistance and direct
			 payments.
			(3)With the free and
			 fair election of February 18, 2008, Pakistan returned to civilian rule,
			 reversing years of political tension and mounting popular concern over military
			 rule and Pakistan’s own democratic reform and political development.
			(4)Pakistan is a
			 major non-NATO ally of the United States and has been a valuable partner in the
			 battle against al Qaeda and the Taliban, but much more remains to be
			 accomplished by both nations.
			(5)The struggle
			 against al Qaeda, the Taliban, and affiliated terrorist groups has led to the
			 deaths of several thousand Pakistani civilians and members of the security
			 forces of Pakistan over the past seven years.
			(6)Despite killing or
			 capturing hundreds of al Qaeda operatives and other terrorists—including major
			 al Qaeda leaders, such as Khalid Sheikh Muhammad, Ramzi bin al-Shibh, and Abu
			 Faraj al-Libi—the FATA, parts of the NWFP, Quetta in Balochistan, and Muridke
			 in Punjab remain a sanctuary for al Qaeda, the Afghan Taliban, the Terikh-e
			 Taliban and affiliated groups from which these groups organize terrorist
			 actions against Pakistan and other countries.
			(7)The security
			 forces of Pakistan have struggled to contain a Taliban-backed insurgency,
			 recently taking direct action against those who threaten Pakistan’s security
			 and stability, including military operations in the FATA and the NWFP.
			(8)On March 27, 2009,
			 President Obama noted, Multiple intelligence estimates have warned that
			 al Qaeda is actively planning attacks on the United States homeland from its
			 safe-haven in Pakistan..
			(9)According to a Government Accountability
			 Office report (GAO–08–622), since 2003, the [A]dministration’s national
			 security strategies and Congress have recognized that a comprehensive plan that
			 includes all elements of national power—diplomatic, military, intelligence,
			 development assistance, economic, and law enforcement support—was needed to
			 address the terrorist threat emanating from the FATA and that such a
			 strategy was also mandated by section 7102(b)(3) of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (Public Law 108–458; 22 U.S.C. 2656f note) and
			 section 2042(b)(2) of the Implementing the Recommendations of the 9/11
			 Commission Act of 2007 (Public Law 110–53; 22 U.S.C. 2375 note).
			(10)During 2008 and
			 2009, the people of Pakistan have been especially hard hit by rising food and
			 commodity prices and severe energy shortages, with 2/3 of
			 the population living on less than $2 a day and 1/5 of the
			 population living below the poverty line according to the United Nations
			 Development Program.
			(11)Economic growth
			 is a fundamental foundation for human security and national stability in
			 Pakistan, a country with more than 175,000,000 people, an annual population
			 growth rate of two percent, and a ranking of 136 out of 177 countries in the
			 United Nations Human Development Index.
			(12)The 2009
			 Pakistani military offensive in the NWFP and the FATA displaced millions of
			 residents in one of the gravest humanitarian crises Pakistan has faced, and
			 despite the heroic efforts of Pakistanis to respond to the needs of the
			 displaced millions and facilitate the return of many, it has highlighted the
			 need for Pakistan to develop an effective national counterinsurgency
			 strategy.
			4.Statement of
			 principlesCongress declares
			 that the relationship between the United States and Pakistan should be based on
			 the following principles:
			(1)Pakistan is a
			 critical friend and ally to the United States, both in times of strife and in
			 times of peace, and the two countries share many common goals, including
			 combating terrorism and violent radicalism, solidifying democracy and rule of
			 law in Pakistan, and promoting the social and economic development of
			 Pakistan.
			(2)United States
			 assistance to Pakistan is intended to supplement, not supplant, Pakistan’s own
			 efforts in building a stable, secure, and prosperous Pakistan.
			(3)The United States
			 requires a balanced, integrated, countrywide strategy for Pakistan that
			 provides assistance throughout the country and does not disproportionately
			 focus on security-related assistance or one particular area or province.
			(4)The United States
			 supports Pakistan’s struggle against extremist elements and recognizes the
			 profound sacrifice made by Pakistan in the fight against terrorism, including
			 the loss of more than 1,900 soldiers and police since 2001 in combat with al
			 Qaeda, the Taliban, and other extremist and terrorist groups.
			(5)The United States
			 intends to work with the Government of Pakistan—
				(A)to build mutual
			 trust and confidence by actively and consistently pursuing a sustained,
			 long-term, multifaceted relationship between the two countries, devoted to
			 strengthening the mutual security, stability, and prosperity of both
			 countries;
				(B)to support the
			 people of Pakistan and their democratic government in their efforts to
			 consolidate democracy, including strengthening Pakistan’s parliament, helping
			 Pakistan reestablish an independent and transparent judicial system, and
			 working to extend the rule of law in all areas in Pakistan;
				(C)to promote
			 sustainable long-term development and infrastructure projects, including in
			 healthcare, education, water management, and energy programs, in all areas of
			 Pakistan, that are sustained and supported by each successive democratic
			 government in Pakistan;
				(D)to ensure that all the people of Pakistan,
			 including those living in areas governed by the Frontier Crimes Regulation,
			 have access to public, modernized education and vocational training to enable
			 them to provide for themselves, for their families, and for a more prosperous
			 future for their children;
				(E)to support the
			 strengthening of core curricula and the quality of schools across Pakistan,
			 including madrassas, in order to improve the prospects for Pakistani children’s
			 futures and eliminate incitements to violence and intolerance;
				(F)to encourage and
			 promote public-private partnerships in Pakistan in order to bolster ongoing
			 development efforts and strengthen economic prospects, especially with respect
			 to opportunities to build civic responsibility and professional skills of the
			 people of Pakistan, including support for institutions of higher learning with
			 international accreditation;
				(G)to expand
			 people-to-people engagement between the two countries, through increased
			 educational, technical, and cultural exchanges and other methods;
				(H)to encourage the
			 development of local analytical capacity to measure program effectiveness and
			 progress on an integrated basis, especially across the areas of United States
			 assistance and payments to Pakistan, and increase accountability for how such
			 assistance and payments are being spent;
				(I)to assist
			 Pakistan’s efforts to improve counterterrorism financing and anti-money
			 laundering regulatory structure in order to achieve international standards and
			 encourage Pakistan to apply for Financial Action Task Force
			 observer status and adhere to the United Nations International Convention for
			 the Suppression of the Financing of Terrorism;
				(J)to strengthen
			 Pakistan’s counterinsurgency and counterterrorism strategy to help prevent any
			 territory of Pakistan from being used as a base or conduit for terrorist
			 attacks in Pakistan or elsewhere;
				(K)to strengthen
			 Pakistan’s efforts to develop strong and effective law enforcement and national
			 defense forces under civilian leadership;
				(L)to achieve full
			 cooperation in matters of counter-proliferation of nuclear materials and
			 related networks;
				(M)to strengthen
			 Pakistan’s efforts to gain control of its under-governed areas and address the
			 threat posed by any person or group that conducts violence, sabotage, or other
			 terrorist activities in Pakistan or its neighboring countries; and
				(N)to explore means
			 to consult with and utilize the relevant expertise and skills of the
			 Pakistani-American community.
				IDemocratic,
			 Economic, and Development Assistance for Pakistan
			101.Authorization
			 of assistance
				(a)In
			 generalThe President is authorized to provide assistance to
			 Pakistan—
					(1)to support the
			 consolidation of democratic institutions;
					(2)to support the
			 expansion of rule of law, build the capacity of government institutions, and
			 promote respect for internationally recognized human rights;
					(3)to promote
			 economic freedoms and sustainable economic development;
					(4)to support
			 investment in people, including those displaced in on-going counterinsurgency
			 operations; and
					(5)to strengthen
			 public diplomacy.
					(b)Activities
			 supportedActivities that may be supported by assistance under
			 subsection (a) include the following:
					(1)To support
			 democratic institutions in Pakistan in order to strengthen civilian rule and
			 long-term stability, including assistance such as—
						(A)support for
			 efforts to strengthen Pakistan’s institutions, including the capacity of the
			 National Parliament of Pakistan, such as enhancing the capacity of committees
			 to oversee government activities, including national security issues, enhancing
			 the ability of members of parliament to respond to constituents, and supporting
			 of parliamentary leadership;
						(B)support for voter education and civil
			 society training as well as appropriate support for political party capacity
			 building and responsiveness to the needs of all the people of Pakistan;
			 and
						(C)support for
			 strengthening the capacity of the civilian Government of Pakistan to carry out
			 its responsibilities at the national, provincial, and local levels.
						(2)To support
			 Pakistan’s efforts to expand rule of law, build the capacity, transparency, and
			 trust in government institutions, and promote internationally recognized human
			 rights, including assistance such as—
						(A)supporting the
			 establishment of frameworks that promote government transparency and
			 criminalize corruption in both the government and private sector;
						(B)support for police
			 professionalization, including training regarding use of force, human rights,
			 and community policing;
						(C)support for
			 independent, efficient, and effective judicial and criminal justice systems,
			 such as case management, training, and efforts to enhance the rule of law to
			 all areas in Pakistan;
						(D)support for the
			 implementation of legal and political reforms in the FATA;
						(E)support to counter
			 the narcotics trade;
						(F)support for
			 internationally recognized human rights, including strengthening civil society
			 and nongovernmental organizations working in the area of internationally
			 recognized human rights, as well as organizations that focus on protection of
			 women and girls, promotion of freedom of religion and religious tolerance, and
			 protection of ethnic or religious minorities; and
						(G)support for
			 promotion of a responsible, capable, and independent media.
						(3)To support
			 economic freedom and economic development in Pakistan, including—
						(A)programs that
			 support sustainable economic growth, including in rural areas, and the
			 sustainable management of natural resources through investments in water
			 resource management systems;
						(B)expansion of
			 agricultural and rural development, such as farm-to-market roads, systems to
			 prevent spoilage and waste, and other small-scale infrastructure
			 improvements;
						(C)investments in
			 energy, including energy generation and cross-border infrastructure projects
			 with Afghanistan;
						(D)employment
			 generation, including increasing investment in infrastructure projects,
			 including construction of roads and the continued development of a national
			 aviation industry and aviation infrastructure, as well as support for small and
			 medium enterprises;
						(E)worker rights,
			 including the right to form labor unions and legally enforce provisions
			 safeguarding the rights of workers and local community stakeholders;
						(F)access to
			 microfinance for small business establishment and income generation,
			 particularly for women; and
						(G)countering
			 radicalization by providing economic, social, educational, and vocational
			 opportunities and life-skills training to at-risk youth.
						(4)To support
			 investments in people, particularly women and children, including—
						(A)promoting modern,
			 public primary and secondary education and vocational and technical training,
			 including programs to assist in the development of modern, nationwide school
			 curriculums for public, private, and religious schools; support for the proper
			 oversight of all educational institutions, including religious schools, as
			 required by Pakistani law; initiatives to enhance access to education and
			 vocational and technical training for women and girls and to increase women’s
			 literacy, with a special emphasis on helping girls stay in school; and
			 construction and maintenance of libraries and public schools;
						(B)programs relating
			 to higher education to ensure a breadth and consistency of Pakistani graduates,
			 including through public-private partnerships;
						(C)improving quality
			 public health to eliminate diseases such as hepatitis and to reduce maternal
			 and under-five mortality rates;
						(D)building capacity
			 for nongovernmental and civil society organizations, particularly organizations
			 with demonstrated experience in delivering services to the people of Pakistan,
			 particularly to women, children, and other vulnerable populations; and
						(E)support for
			 refugees and internally displaced persons and long-term development in regions
			 of Pakistan where internal conflict has caused large-scale displacement.
						(5)To strengthen
			 public diplomacy to combat militant extremism and promote a better
			 understanding of the United States, including—
						(A)encouraging civil
			 society, respected scholars, and other leaders to speak out against militancy
			 and violence; and
						(B)expanded exchange
			 activities under the Fulbright Program, the International Visitor Leadership
			 Program, the Youth Exchange and Study Program, and related programs
			 administered by the Department of State designed to promote mutual
			 understanding and interfaith dialogue and expand sister institution programs
			 between United States and Pakistani schools and universities.
						(c)Additional and
			 Related Activities
					(1)Availability of
			 amounts for Pakistani police professionalization, equipping, and
			 trainingNot less than $150,000,000 of the amounts appropriated
			 for fiscal year 2010 pursuant to the authorization of appropriations under
			 section 102 should be made available for assistance to Pakistan under this
			 section for police professionalization, equipping, and training.
					(2)Availability of
			 amounts for administrative expensesUp to $10,000,000 of the
			 amounts appropriated for each fiscal year pursuant to the authorization of
			 appropriations under section 102 may be made available for administrative
			 expenses of civilian departments and agencies of the United States Government
			 in connection with the provision of assistance under this section. Such amounts
			 shall be in addition to amounts otherwise available for such purposes.
					(3)Utilizing
			 Pakistani organizationsThe President is encouraged, as
			 appropriate, to utilize Pakistani firms and community and local nongovernmental
			 organizations in Pakistan, including through host country contracts, and to
			 work with local leaders to provide assistance under this section.
					(4)Use of direct
			 expendituresAmounts appropriated for each fiscal year pursuant
			 to the authorization of appropriations under section 102 or otherwise made
			 available to carry out this section shall be utilized to the maximum extent
			 possible as direct expenditures for projects and programs, subject to existing
			 reporting and notification requirements.
					(5)Chief of Mission
			 FundOf the amounts appropriated for each fiscal year pursuant to
			 the authorization of appropriations under section 102, up to $5,000,000 may be
			 used by the Secretary of State to establish a fund for use by the Chief of
			 Mission in Pakistan to provide assistance to Pakistan under this title or the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) to address urgent needs
			 or opportunities, consistent with the purposes of this section, or for purposes
			 of humanitarian relief. The fund established pursuant to this paragraph may be
			 referred to as the Chief of Mission Fund.
					(6)Sense of
			 CongressIt is the sense of Congress that—
						(A)the United States
			 should provide robust assistance to the people of Pakistan who have been
			 displaced as a result of ongoing conflict and violence in Pakistan and support
			 international efforts to coordinate assistance to refugees and internally
			 displaced persons in Pakistan, including by providing support to international
			 and nongovernmental organizations for this purpose;
						(B)the Administrator
			 of the United States Agency for International Development should support the
			 development objectives of the Refugee Affected and Host Areas (RAHA) Initiative
			 in Pakistan to address livelihoods, health, education, infrastructure
			 development, and environmental restoration in identified parts of the country
			 where Afghan refugees have lived; and
						(C)the United States
			 should have a coordinated, strategic communications strategy to engage the
			 people of Pakistan and to help ensure the success of the measures authorized by
			 this title.
						(d)NotificationFor fiscal years 2010 through 2014, the
			 President shall notify the appropriate congressional committees not later than
			 15 days before obligating any assistance under this section as budgetary
			 support to the Government of Pakistan or any element of the Government of
			 Pakistan and shall include in such notification a description of the purpose
			 and conditions attached to any such budgetary support.
				102.Authorization
			 of appropriations
				(a)In
			 generalThere are authorized to be appropriated to the President,
			 for the purposes of providing assistance to Pakistan under this title and to
			 provide assistance to Pakistan under the Foreign Assistance Act of 1961 (22
			 U.S.C. 2151 et seq.), up to $1,500,000,000 for each of the fiscal years 2010
			 through 2014.
				(b)Availability of
			 Funds
					(1)In
			 generalOf the amounts appropriated in each fiscal year pursuant
			 to the authorization of appropriations in subsection (a)—
						(A)none of the amounts appropriated for
			 assistance to Pakistan may be made available after the date that is 60 days
			 after the date of the enactment of this Act unless the Pakistan Assistance
			 Strategy Report has been submitted to the appropriate congressional committees
			 pursuant to section 301(a); and
						(B)not more than
			 $750,000,000 may be made available for assistance to Pakistan unless the
			 President’s Special Representative to Afghanistan and Pakistan submits to the
			 appropriate congressional committees during such fiscal year—
							(i)a certification
			 that assistance provided to Pakistan under this title or the Foreign Assistance
			 Act of 1961 to date has made or is making reasonable progress toward achieving
			 the principal objectives of United States assistance to Pakistan contained in
			 the Pakistan Assistance Strategy Report; and
							(ii)a memorandum
			 explaining the reasons justifying the certification described in clause
			 (i).
							(2)Maker of
			 certificationIn the event of a vacancy in, or the termination
			 of, the position of the President’s Special Representative to Afghanistan and
			 Pakistan, the certification and memorandum described under paragraph (1)(B) may
			 be made by the Secretary of State.
					(c)WaiverThe
			 Secretary of State may waive the limitations in subsection (b) if the Secretary
			 determines, and certifies to the appropriate congressional committees, that it
			 is in the national security interests of the United States to do so.
				(d)Sense of
			 Congress on foreign assistance fundsIt is the sense of Congress
			 that, subject to an improving political and economic climate in Pakistan, there
			 should be authorized to be appropriated up to $1,500,000,000 for each of the
			 fiscal years 2015 through 2019 for the purpose of providing assistance to
			 Pakistan under the Foreign Assistance Act of 1961.
				103.Auditing
				(a)Assistance
			 AuthorizedThe Inspector
			 General of the Department of State, the Inspector General of the United States
			 Agency for International Development, and the inspectors general of other
			 Federal departments and agencies (other than the Inspector General of the
			 Department of Defense) carrying out programs, projects, and activities using
			 amounts appropriated to carry out this title shall audit, investigate, and
			 oversee the obligation and expenditure of such amounts.
				(b)Authorization
			 for In-Country PresenceThe Inspector General of the Department
			 of State and the Inspector General of the United States Agency for
			 International Development, after consultation with the Secretary of State and
			 the Administrator of the United States Agency for International Development,
			 are authorized to establish field offices in Pakistan with sufficient staff
			 from each of the Offices of the Inspector General, respectively, to carry out
			 subsection (a).
				(c)Authorization of
			 appropriations
					(1)In
			 generalOf the amounts authorized to be appropriated under
			 section 102 for each of the fiscal years 2010 through 2014, up to $30,000,000
			 for each fiscal year is authorized to be made available to carry out this
			 section.
					(2)Relation to
			 other available fundsAmounts made available under paragraph (1)
			 are in addition to amounts otherwise available for such purposes.
					IISecurity
			 assistance for Pakistan
			201.Purposes of
			 assistanceThe purposes of
			 assistance under this title are—
				(1)to support
			 Pakistan’s paramount national security need to fight and win the ongoing
			 counterinsurgency within its borders in accordance with its national security
			 interests;
				(2)to work with the
			 Government of Pakistan to improve Pakistan’s border security and control and
			 help prevent any Pakistani territory from being used as a base or conduit for
			 terrorist attacks in Pakistan, or elsewhere;
				(3)to work in close
			 cooperation with the Government of Pakistan to coordinate action against
			 extremist and terrorist targets; and
				(4)to help strengthen
			 the institutions of democratic governance and promote control of military
			 institutions by a democratically elected civilian government.
				202.Authorization of
			 assistance
				(a)International
			 Military Education and Training
					(1)In
			 generalThere are authorized to be appropriated such sums as may
			 be necessary for each of the fiscal years 2010 through 2014 for assistance
			 under chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2347 et seq.; relating to international military education and training) for
			 Pakistan, including expanded international military education and training
			 (commonly known as E–IMET).
					(2)Use of
			 fundsIt is the sense of Congress that a substantial amount of
			 funds made available to carry out this subsection for a fiscal year should be
			 used to pay for courses of study and training in counterinsurgency and
			 civil-military relations.
					(b)Foreign Military
			 Financing Program
					(1)In
			 generalThere are authorized to be appropriated such sums as may
			 be necessary for each of the fiscal years 2010 through 2014 for grant
			 assistance under section 23 of the Arms Export Control Act (22 U.S.C. 2763;
			 relating to the Foreign Military Financing program) for the purchase of defense
			 articles, defense services, and military education and training for
			 Pakistan.
					(2)Use of
			 funds
						(A)In
			 generalA significant portion of the amount made available to
			 carry out this subsection for a fiscal year shall be for the purchase of
			 defense articles, defense services, and military education and training for
			 activities relating to counterinsurgency and counterterrorism operations in
			 Pakistan.
						(B)Sense of
			 congressIt is the sense of Congress that a significant majority
			 of funds made available to carry out this subsection for a fiscal year should
			 be used for the purpose described in subparagraph (A).
						(3)Additional
			 authorityExcept as provided in sections 3 and 102 of the Arms
			 Export Control Act, the second section 620J of the Foreign Assistance Act of
			 1961 (as added by Public Law 110–161), and any provision of an Act making
			 appropriations for the Department of State, foreign operations, and related
			 programs that restricts assistance to the government of any country whose duly
			 elected head of government is deposed by military coup or decree, and except as
			 otherwise provided in this title, amounts authorized to be made available to
			 carry out paragraph (2) for fiscal years 2010 and 2011 are authorized to be
			 made available notwithstanding any other provision of law.
					(4)DefinitionsIn
			 this section, the terms defense articles, defense
			 services, and military education and training have the
			 meaning given such terms in section 644 of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2403).
					(c)Sense of
			 CongressIt is the sense of Congress that the United States
			 should facilitate Pakistan’s establishment of a program to provide
			 reconstruction assistance, including through Pakistan’s military as
			 appropriate, in areas damaged by combat operations.
				(d)Exchange Program
			 between military and civilian personnel of Pakistan and certain other
			 countries
					(1)In
			 generalThe Secretary of State is authorized to establish an
			 exchange program between—
						(A)military and
			 civilian personnel of Pakistan; and
						(B)(i)military and civilian personnel of
			 countries determined by the Secretary of State to be in the process of
			 consolidating and strengthening a democratic form of government; or
							(ii)military and civilian personnel of North
			 Atlantic Treaty Organization member countries,
							in order to
			 foster greater mutual respect for and understanding of the principle of
			 civilian rule of the military.(2)Elements of
			 ProgramThe program
			 authorized under paragraph (1) may include conferences, seminars, exchanges,
			 and other events, distribution of publications and reimbursements of expenses
			 of foreign military personnel participating in the program, including
			 transportation, translation and administrative expenses.
					(3)Role of
			 Nongovernmental OrganizationsAmounts authorized to be
			 appropriated to carry out this section for a fiscal year are authorized to be
			 made available for nongovernmental organizations to facilitate the
			 implementation of the program authorized under paragraph (1).
					(4)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2010 through 2014 to carry out the program established by this
			 subsection.
					203.Limitations on
			 certain assistance
				(a)Limitation on
			 security-Related assistanceFor fiscal years 2011 through 2014, no
			 security-related assistance may be provided to Pakistan in a fiscal year until
			 the Secretary of State, under the direction of the President, makes the
			 certification required under subsection (c) for such fiscal year.
				(b)Limitation on
			 Arms TransfersFor fiscal
			 years 2012 through 2014, no letter of offer to sell major defense equipment to
			 Pakistan may be issued pursuant to the Arms Export Control Act (22 U.S.C. 2751
			 et seq.) and no license to export major defense equipment to Pakistan may be
			 issued pursuant to such Act in a fiscal year until the Secretary of State,
			 under the direction of the President, makes the certification required under
			 subsection (c) for such fiscal year.
				(c)CertificationThe certification required by this
			 subsection is a certification by the Secretary of State, under the direction of
			 the President, to the appropriate congressional committees that—
					(1)the Government of
			 Pakistan is continuing to cooperate with the United States in efforts to
			 dismantle supplier networks relating to the acquisition of nuclear
			 weapons-related materials, such as providing relevant information from or
			 direct access to Pakistani nationals associated with such networks;
					(2)the Government of
			 Pakistan during the preceding fiscal year has demonstrated a sustained
			 commitment to and is making significant efforts towards combating terrorist
			 groups, consistent with the purposes of assistance described in section 201,
			 including taking into account the extent to which the Government of Pakistan
			 has made progress on matters such as—
						(A)ceasing support,
			 including by any elements within the Pakistan military or its intelligence
			 agency, to extremist and terrorist groups, particularly to any group that has
			 conducted attacks against United States or coalition forces in Afghanistan, or
			 against the territory or people of neighboring countries;
						(B)preventing al
			 Qaeda, the Taliban and associated terrorist groups, such as Lashkar-e-Taiba and
			 Jaish-e-Mohammed, from operating in the territory of Pakistan, including
			 carrying out cross-border attacks into neighboring countries, closing terrorist
			 camps in the FATA, dismantling terrorist bases of operations in other parts of
			 the country, including Quetta and Muridke, and taking action when provided with
			 intelligence about high-level terrorist targets; and
						(C)strengthening
			 counterterrorism and anti-money laundering laws; and
						(3)the security
			 forces of Pakistan are not materially and substantially subverting the
			 political or judicial processes of Pakistan.
					(d)Certain
			 payments
					(1)In
			 generalSubject to paragraph
			 (2), none of the funds appropriated for security-related assistance for fiscal
			 years 2010 through 2014, or any amounts appropriated to the Pakistan
			 Counterinsurgency Capability Fund established under the Supplemental
			 Appropriations Act, 2009 (Public Law 111–32), may be obligated or expended to
			 make payments relating to—
						(A)the Letter of Offer and Acceptance PK–D–YAD
			 signed between the Governments of the United States of America and Pakistan on
			 September 30, 2006;
						(B)the Letter of
			 Offer and Acceptance PK–D–NAP signed between the Governments of the United
			 States of America and Pakistan on September 30, 2006; and
						(C)the Letter of
			 Offer and Acceptance PK–D–SAF signed between the Governments of the United
			 States of America and Pakistan on September 30, 2006.
						(2)ExceptionFunds appropriated for security-related
			 assistance for fiscal years 2010 through 2014 may be used for construction and
			 related activities carried out pursuant to the Letters of Offer and Acceptance
			 described in paragraph (1).
					(e)Waiver
					(1)In
			 generalThe Secretary of
			 State, under the direction of the President, may waive the limitations
			 contained in subsections (a), (b), and (d) for a fiscal year if the Secretary
			 of State determines that is important to the national security interests of the
			 United States to do so.
					(2)Prior notice of
			 waiverThe Secretary of
			 State, under the direction of the President, may not exercise the authority of
			 paragraph (1) until 7 days after the Secretary of State provides to the
			 appropriate congressional committees a written notice of the intent to issue to
			 waiver and the reasons therefor. The notice may be submitted in classified or
			 unclassified form, as necessary.
					(f)Appropriate
			 Congressional Committees DefinedIn this section, the term
			 appropriate congressional committees means—
					(1)the Committee on
			 Foreign Affairs, the Committee on Armed Services, the Committee on Oversight
			 and Government Reform, and the Permanent Select Committee on Intelligence of
			 the House of Representatives; and
					(2)the Committee on
			 Foreign Relations, the Committee on Armed Services, and the Select Committee on
			 Intelligence of the Senate.
					204.Pakistan
			 Counterinsurgency Capability Fund
				(a)For Fiscal Year
			 2010
					(1)In
			 generalFor fiscal year 2010,
			 the Department of State’s Pakistan Counterinsurgency Capability Fund
			 established under the Supplemental Appropriations Act, 2009 (Public Law
			 111–32), hereinafter in this section referred to as the Fund,
			 shall consist of the following:
						(A)Amounts appropriated to carry out this
			 subsection (which may not include any amounts appropriated to carry out title I
			 of this Act).
						(B)Amounts otherwise
			 available to the Secretary of State to carry out this subsection.
						(2)Purposes of
			 fundAmounts in the Fund made available to carry out this
			 subsection for any fiscal year are authorized to be used by the Secretary of
			 State, with the concurrence of the Secretary of Defense, to build and maintain
			 the counterinsurgency capability of Pakistan under the same terms and
			 conditions (except as otherwise provided in this subsection) that are
			 applicable to amounts made available under the Fund for fiscal year
			 2009.
					(3)Transfer
			 authority
						(A)In
			 generalThe Secretary of
			 State is authorized to transfer amounts in the Fund made available to carry out
			 this subsection for any fiscal year to the Department of Defense’s Pakistan
			 Counterinsurgency Fund established under the Supplemental Appropriations Act,
			 2009 (Public Law 111–32) and such amounts may be transferred back to the Fund
			 if the Secretary of Defense, with the concurrence of the Secretary of State,
			 determines that such amounts are not needed for the purposes for which
			 initially transferred.
						(B)Treatment of
			 transferred fundsSubject to subsections (d) and (e) of section
			 203, transfers from the Fund under the authority of subparagraph (A) shall be
			 merged with and be available for the same purposes and for the same time period
			 as amounts in the Department of Defense’s Pakistan Counterinsurgency
			 Fund.
						(C)Relation to
			 other authoritiesThe authority to provide assistance under this
			 subsection is in addition to any other authority to provide assistance to
			 foreign countries.
						(D)NotificationThe
			 Secretary of State shall, not less than 15 days prior to making transfers from
			 the Fund under subparagraph (A), notify the appropriate congressional
			 committees in writing of the details of any such transfer.
						(b)Submission of
			 NotificationsAny notification required by this section may be
			 submitted in classified or unclassified form, as necessary.
				(c)Appropriate
			 Congressional Committees DefinedIn this section, the term
			 appropriate congressional committees means—
					(1)the Committee on
			 Appropriations, the Committee on Armed Services, and the Committee on Foreign
			 Affairs of the House of Representatives; and
					(2)the Committee on
			 Appropriations, the Committee on Armed Services, and the Committee on Foreign
			 Relations of the Senate.
					205.Requirements
			 for civilian control of certain assistance
				(a)Requirements
					(1)In
			 generalFor fiscal years 2010
			 through 2014, any direct cash security-related assistance or non-assistance
			 payments by the United States to the Government of Pakistan may only be
			 provided or made to civilian authorities of a civilian government of
			 Pakistan.
					(2)DocumentationFor fiscal years 2010 through 2014, the
			 Secretary of State, in coordination with the Secretary of Defense, shall ensure
			 that civilian authorities of a civilian government of Pakistan have received a
			 copy of final documentation provided to the United States related to
			 non-assistance payments provided or made to the Government of Pakistan.
					(b)Waiver
					(1)Security-related
			 assistanceThe Secretary of
			 State, in consultation with the Secretary of Defense, may waive the
			 requirements of subsection (a) with respect to security-related assistance
			 described in subsection (a) funded from accounts within budget function 150
			 (International Affairs) if the Secretary of State certifies to the appropriate
			 congressional committees that the waiver is important to the national security
			 interest of the United States.
					(2)Non-assistance
			 paymentsThe Secretary of Defense, in consultation with the
			 Secretary of State, may waive the requirements of subsection (a) with respect
			 to non-assistance payments described in subsection (a) funded from accounts
			 within budget function 050 (National Defense) if the Secretary of Defense
			 certifies to the appropriate congressional committees that the waiver is
			 important to the national security interest of the United States.
					(c)Application to
			 certain activitiesNothing in this section shall apply with
			 respect to—
					(1)any activities
			 subject to reporting requirements under title V of the National Security Act of
			 1947 (50 U.S.C. 413 et seq.);
					(2)any assistance to
			 promote democratic elections or public participation in democratic
			 processes;
					(3)any assistance or
			 payments if the Secretary of State determines and certifies to the appropriate
			 congressional committees that subsequent to the termination of assistance or
			 payments a democratically elected government has taken office;
					(4)any assistance or payments made pursuant to
			 section 1208 of the Ronald W. Reagan National Defense Authorization Act for
			 Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086), as amended;
					(5)any payments made
			 pursuant to the Acquisition and Cross-Servicing Agreement between the
			 Department of Defense of the United States of America and the Ministry of
			 Defense of the Islamic Republic of Pakistan; and
					(6)any assistance or
			 payments made pursuant to section 943 of the Duncan Hunter National Defense
			 Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat.
			 4578).
					(d)DefinitionsIn
			 this section—
					(1)the term
			 appropriate congressional committees means the Committees on
			 Appropriations, Armed Services, and Foreign Affairs of the House of
			 Representatives and the Committees on Appropriations, Armed Services, and
			 Foreign Relations of the Senate; and
					(2)the term
			 civilian government of Pakistan does not include any government of
			 Pakistan whose duly elected head of government is deposed by military coup or
			 decree.
					IIIStrategy,
			 accountability, monitoring, and other provisions
			301.Strategy
			 Reports
				(a)Pakistan
			 Assistance Strategy ReportNot later than 45 days after the date
			 of enactment of this Act, the Secretary of State shall submit to the
			 appropriate congressional committees a report describing United States policy
			 and strategy with respect to assistance to Pakistan under this Act. The report
			 shall include the following:
					(1)A
			 description of the principal objectives of United States assistance to Pakistan
			 to be provided under title I of this Act.
					(2)A
			 general description of the specific programs, projects, and activities designed
			 to achieve the purposes of section 101 and the respective funding levels for
			 such programs, projects, and activities for fiscal years 2010 through
			 2014.
					(3)A
			 plan for program monitoring, operations research, and impact evaluation
			 research for assistance authorized under title I of this Act.
					(4)A
			 description of the role to be played by Pakistani national, regional, and local
			 officials and members of Pakistani civil society and local private sector,
			 civic, religious, and tribal leaders in helping to identify and implement
			 programs and projects for which assistance is to be provided under this Act,
			 and of consultations with such representatives in developing the
			 strategy.
					(5)A
			 description of the steps taken, or to be taken, to ensure assistance provided
			 under this Act is not awarded to individuals or entities affiliated with
			 terrorist organizations.
					(6)A
			 projection of the levels of assistance to be provided to Pakistan under this
			 Act, broken down into the following categories as described in the annual
			 Report on the Criteria and Methodology for Determining the Eligibility
			 of Candidate Countries for Millennium Challenge Account
			 Assistance:
						(A)Civil
			 liberties.
						(B)Political
			 rights.
						(C)Voice and
			 accountability.
						(D)Government
			 effectiveness.
						(E)Rule of
			 law.
						(F)Control of
			 corruption.
						(G)Immunization
			 rates.
						(H)Public expenditure
			 on health.
						(I)Girls’ primary
			 education completion rate.
						(J)Public expenditure
			 on primary education.
						(K)Natural resource
			 management.
						(L)Business
			 start-up.
						(M)Land rights and
			 access.
						(N)Trade
			 policy.
						(O)Regulatory
			 quality.
						(P)Inflation
			 control.
						(Q)Fiscal
			 policy.
						(7)An analysis for
			 the suitable replacement for existing Pakistani helicopters, including
			 recommendations for sustainment and training.
					(b)Comprehensive
			 regional strategy report
					(1)Sense of
			 CongressIt is the sense of Congress that the achievement of
			 United States national security goals to eliminate terrorist threats and close
			 safe havens in Pakistan requires the development of a comprehensive plan that
			 utilizes all elements of national power, including in coordination and
			 cooperation with other concerned governments, and that it is critical to
			 Pakistan’s long-term prosperity and security to strengthen regional
			 relationships among India, Pakistan, and Afghanistan.
					(2)Comprehensive
			 Regional Security StrategyThe President shall develop a
			 comprehensive interagency regional security strategy to eliminate terrorist
			 threats and close safe havens in Pakistan, including by working with the
			 Government of Pakistan and other relevant governments and organizations in the
			 region and elsewhere, as appropriate, to best implement effective
			 counterinsurgency and counterterrorism efforts in and near the border areas of
			 Pakistan and Afghanistan, including the FATA, the NWFP, parts of Balochistan,
			 and parts of Punjab.
					(3)Report
						(A)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the President shall submit to the appropriate congressional
			 committees a report on the comprehensive regional security strategy required
			 under paragraph (2).
						(B)ContentsThe
			 report shall include a copy of the comprehensive regional security strategy,
			 including specifications of goals, and proposed timelines and budgets for
			 implementation of the strategy.
						(C)Appropriate
			 Congressional Committees DefinedIn this paragraph, the term
			 appropriate congressional committees means—
							(i)the Committee on Appropriations, the
			 Committee on Armed Services, the Committee on Foreign Affairs, and the
			 Permanent Select Committee on Intelligence of the House of Representatives;
			 and
							(ii)the Committee on Appropriations, the
			 Committee on Armed Services, the Committee on Foreign Relations, and the Select
			 Committee on Intelligence of the Senate.
							(c)Security-Related
			 assistance planNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of State shall submit to the appropriate
			 congressional committees a plan for the proposed use of amounts authorized for
			 security-related assistance for each of the fiscal years 2010 through 2014.
			 Such plan shall include an assessment of how the use of such amounts
			 complements or otherwise is related to amounts described in section 204.
				302.Monitoring
			 Reports
				(a)Semi-Annual
			 Monitoring ReportNot later
			 than 180 days after the submission of the Pakistan Assistance Strategy Report
			 pursuant to section 301(a), and every 180 days thereafter through September 30,
			 2014, the Secretary of State, in consultation with the Secretary of Defense,
			 shall submit to the appropriate congressional committees a report that
			 describes the assistance provided under this Act during the preceding 180-day
			 period. The report shall include—
					(1)a
			 description of all assistance by program, project, and activity, as well as by
			 geographic area, provided pursuant to title I of this Act during the period
			 covered by the report, including the amount of assistance provided for each
			 program or project, and with respect to the first report a description of all
			 amounts made available for assistance to Pakistan during fiscal year 2009,
			 including a description of each program, project, and activity for which funds
			 were made available;
					(2)a list of persons
			 or entities from the United States or other countries that have received funds
			 in excess of $100,000 to conduct projects under title I of this Act during the
			 period covered by the report, which may be included in a classified annex, if
			 necessary to avoid a security risk, and a justification for the
			 classification;
					(3)with respect to the plan described in
			 section 301(a)(3), updates to such plan and a description of best practices to
			 improve the impact of the assistance authorized under title I of this
			 Act;
					(4)an assessment of
			 the effectiveness of assistance provided under title I of this Act during the
			 period covered by the report in achieving desired objectives and outcomes as
			 guided by the plan described in section 301(a)(3), and as updated pursuant to
			 paragraph (3) of this subsection, including a systematic, qualitative, and
			 where possible, quantitative basis for assessing whether desired outcomes are
			 achieved and a timeline for completion of each project and program;
					(5)a
			 description of any shortfall in United States financial, physical, technical,
			 or human resources that hinder the effective use and monitoring of such
			 funds;
					(6)a
			 description of any negative impact, including the absorptive capacity of the
			 region for which the resources are intended, of United States bilateral or
			 multilateral assistance and recommendations for modification of funding, if
			 any;
					(7)any incidents or
			 reports of waste, fraud, and abuse of expenditures under title I of this
			 Act;
					(8)the amount of
			 funds authorized to be appropriated pursuant to section 102 that were used
			 during the reporting period for administrative expenses or for audits and
			 program reviews pursuant to the authority under sections 101(c)(2) and
			 103;
					(9)a
			 description of the expenditures made from any Chief of Mission Fund established
			 pursuant to section 101(c)(5) during the period covered by the report, the
			 purposes for which such expenditures were made, and a list of the recipients of
			 any expenditures from the Chief of Mission Fund in excess of $100,000;
					(10)an accounting of
			 assistance provided to Pakistan under title I of this Act, broken down into the
			 categories set forth in section 301(a)(6);
					(11)an evaluation of
			 efforts undertaken by the Government of Pakistan to—
						(A)disrupt,
			 dismantle, and defeat al Qaeda, the Taliban, and other extremist and terrorist
			 groups in the FATA and settled areas;
						(B)eliminate the safe
			 havens of such forces in Pakistan;
						(C)close terrorist
			 camps, including those of Lashkar-e-Taiba and Jaish-e-Mohammed;
						(D)cease all support
			 for extremist and terrorist groups;
						(E)prevent attacks
			 into neighboring countries;
						(F)increase oversight
			 over curriculum in madrassas, including closing madrassas with direct links to
			 the Taliban or other extremist and terrorist groups; and
						(G)improve
			 counterterrorism financing and anti-money laundering laws, apply for observer
			 status for the Financial Action Task Force, and take steps to adhere to the
			 United Nations International Convention for the Suppression of Financing of
			 Terrorism;
						(12)a detailed
			 description of Pakistan’s efforts to prevent proliferation of nuclear-related
			 material and expertise;
					(13)an assessment of
			 whether assistance provided to Pakistan has directly or indirectly aided the
			 expansion of Pakistan’s nuclear weapons program, whether by the diversion of
			 United States assistance or the reallocation of Pakistan’s financial resources
			 that would otherwise be spent for programs and activities unrelated to its
			 nuclear weapons program;
					(14)a detailed
			 description of the extent to which funds obligated and expended pursuant to
			 section 202(b) meet the requirements of such section; and
					(15)an assessment of
			 the extent to which the Government of Pakistan exercises effective civilian
			 control of the military, including a description of the extent to which
			 civilian executive leaders and parliament exercise oversight and approval of
			 military budgets, the chain of command, the process of promotion for senior
			 military leaders, civilian involvement in strategic guidance and planning, and
			 military involvement in civil administration.
					(b)Government
			 Accountability Office Reports
					(1)Pakistan
			 Assistance Strategy ReportNot later than one year after the
			 submission of the Pakistan Assistance Strategy Report pursuant to section
			 301(a), the Comptroller General of the United States shall submit to the
			 appropriate congressional committees a report that contains—
						(A)a review of, and
			 comments addressing, the Pakistan Assistance Strategy Report;
						(B)recommendations
			 relating to any additional actions the Comptroller General believes could help
			 improve the efficiency and effectiveness of United States efforts to meet the
			 objectives of this Act;
						(C)a detailed
			 description of the expenditures made by Pakistan pursuant to grant assistance
			 under section 23 of the Arms Export Control Act (22 U.S.C. 2763; relating to
			 the Foreign Military Financing program); and
						(D)an assessment of
			 the impact of the assistance on the security and stability of Pakistan.
						(2)Certification
			 ReportNot later than 120 days after the date on which the
			 President makes the certification described in section 203(c) for a fiscal
			 year, the Comptroller General of the United States shall conduct an independent
			 analysis of the certification described in such section and shall submit to the
			 appropriate congressional committees a report containing the results of the
			 independent analysis.
					(c)SubmissionThe
			 Secretary of State may submit the reports required by this section in
			 conjunction with other reports relating to Pakistan required under other
			 provisions of law, including sections 1116 and 1117 of the Supplemental
			 Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1906 and 1907).
				(d)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
					(1)the Committee on
			 Appropriations, the Committee on Armed Services, and the Committee on Foreign
			 Affairs of the House of Representatives; and
					(2)the Committee on
			 Appropriations, the Committee on Armed Services, and the Committee on Foreign
			 Relations of the Senate.
					
